DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following grammar informalities, please amend as shown below: 
 “air mattress (10) configured to self-adjust a pressure within the air mattress (10)”
“the server (50) and configured to self-adjust a pressure within the air pillow (70),”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and any dependents thereof) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "etc." renders the claim indefinite because it is unclear whether the limitation(s) encompassed by the phrase “etcetera” (which is unascertainable) are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) are in Claim 1:
a set value information receiving step (S100) of receiving, 
an initial pressure adjusting step (S200) of individually adjusting pressure 
a pressure measuring step (S300) of respectively measuring, 
a pressure change amount calculating step (S400) of calculating, 
a pressure adjustment amount calculating step (S500) of individually calculating, 
a pressure adjusting step (S600) of individually adjusting 
an alarm step (S1000) of waking the user from sleeping, 
The bulleted portions of Claim 1 above meet prongs 1 and 2 of the three-prong test, however, prong 3 is not met as the current claim does have sufficient structure, material or acts based on the bolded portion above. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20040177449) view of Kanevsky et al. (US 6928031).
In regards to Claim 1, Wong teaches: A method of operating a smart mattress system enabling alarm control (Para 0002/Para 0018), the system including: an air mattress 5(1 – Fig. 1) configured to self-adjust its own pressure (Para 0025 – ‘pressure sensitive mattress’) and to measure the pressure in real time (Para 0002- ‘real time contour optimization’); a user terminal (50 – Fig. 3 and Para 0051) receiving a set value or user information (Para 0051 – ‘can be configured to the exact setting’) from a user (Para 0051 – ‘desired by either a user or, say, a physician or nurse attending to such user’) and transmitting the set value or the user information to the air mattress (1) ; a server (8A – Fig. 1) receiving measurement data (Para 0043 – ‘program a personal computer’ and ‘user’s position’) from 10the air mattress (Para 0043 – ‘optimization of the contour of the mattress’) to analyze a sleep pattern and sleep quality of a user (Para 0003/0004) and transmitting the analyzed sleep pattern and sleep quality to the user terminal (Para 0050 – ‘for adjustment of the contours of mattress 1 as desired’); and an air pillow (5) connected with the air mattress (Para 0036 – ‘Pillow 5 may optionally be affixed to mattress top face 1A through’), the user terminal (50), and the server (8A) and configured to self- 15adjust its own pressure (Para 0012 – ‘change in user position through pressure transducers’), the method comprising: a set value information receiving step (Para 0050 – ‘applied weight per unit area and also the width of the loaded area of sensing mat’) of receiving (Para 0014 – ‘proximity or absence thereof of the user's body mass’ and Para 0026 – ‘the mat for receiving and processing signal’), by the air mattress (1) and the air pillow (5), the set value including an initial pressure value (Para 0016 – ‘capacitive value change’, please note: a change in value inherently requires an ‘initial value’), an alarm time (Para 0016 – ‘alarm circuit to activate’), etc. or the user information including a body 20condition of the user from the user terminal (Para 0012/0014 – ‘poses or positions of the body’); an initial pressure adjusting step (Para 0044) of individually adjusting pressure of an air pocket (3 - Para 0044 – ‘fluid is either transmitted from reservoir 10 by pumping/control unit 8 to one or more of inflatable mattress compartments 3’) of the air mattress (1) and pressure of an air cell (6) of the air pillow (5) based on the set value or the user information (Para 0051); 25a pressure measuring step of respectively measuring (Para 0050), by a pressure sensor unit (2 – Fig. 2, Para 0050) and a pillow pressure sensor unit (Para 0039 – ‘pillow 5 contour, in response to certain signals transmitted from mat 2 through electronics signal wires 2C’ and Para 0050/0051), in real time the pressure of the air pocket (3) and the pressure of the air cell (6) that 65change depending on a movement of the user (Para 0044 – ‘mattress compartments optimize the contours of mattress and pillow relative to the user's position on mat’); a pressure change amount calculating step (see Note #1 below) of calculating, by a pressure change amount calculating unit (see Note #1 below), a pressure change amount of the air pocket (3) based 5on a pressure measurement value measured in real time (Para 0002- ‘real time contour optimization’); a pressure adjustment amount calculating step (see Note #1 below) of individually calculating, by a pressure adjustment amount calculating unit (see Note #1 below), a pressure adjustment amount of the air pocket (3) and a pressure adjustment amount of the air 10cell (6) based on the calculated pressure change amount; a pressure adjusting step (see Note #1 below) of individually adjusting the pressure of the air pocket (3) and the pressure of the air cell (6) based on the pressure adjustment amounts calculated by the pressure adjustment 15amount calculating unit (see Note #1 below); and an alarm step (Para 0016) of waking the user from sleeping (Para 0016 – ‘suitable pre-programmed time delay, instruct an alarm circuit to activate’ and see Note #2 below), but does not teach, wherein the user is allowed to transition from a deep sleep state to a light sleep state before a set alarm time. Kanevsky et al. teaches: wherein the user is allowed to transition from a deep sleep (non-REM sleep) state to a light sleep (REM sleep) state before a set alarm time (‘desired wakeup time (DWT’) - Col 4 Lines 25-35 and Col 4 Lines 9-16).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a specific alarm from Kanevsky that transitions a patient from different sleep states (e.g. non-REM vs REM) as the alarm of Wong is capable of is capable of making an audible sound that could simulate a patient to transition from different sleep states. Furthermore, Wong can be programmed with a specific time delay that allows the ‘audible’ alarm to activate, thus a patient utilizing the smart mattress system could have programmed a timed transition between two different sleep states for the delay period. 
Note #1: The controller (50) along with the control unit (8) and control device (8A) of Wong are all work together and are capable of meeting the steps (e.g. “measuring/calculating/adjusting”). As claimed from the instant invention, the steps are separated, however, in the prior art of Wong each of the steps are integrally connected. As such the measuring, calculating, and adjusting of the pressure are considered to be integral components. 
The instant invention discloses the controller (50) is electrically connected to ‘adjust’ the control unit (8) (Para 0051). The information from the controller is then taken to the control unit (8) which under control of control device (8A) utilizes a reservoir to receiving/discharge fluid (Para 0035). The control device (8A) can function as a mass flow controller in which a microprocessor has sensing (‘measuring’) and signal processing elements (‘calculating’) in communication with pumping/control unit 8 and valve drives 4B, 7B, and 9B that operate valves 4A, 7A, and 9A to control the mass flow rate of fluid optimizes the contours of the mattress/pillow (Para 0039). 
Note #2: The alarm step is capable of activating have a ‘pre-programmed time delay’ as such this could be understood that the audible/visual alarms would be 

In regards to Claim 2 Wong teaches: The method of claim 1, wherein the air mattress (1) includes: an air pocket unit (see annotated Fig. 1.1 from Wong) including multiple air pockets (Para 0035 - see annotated Fig. 1.1 from Wong) each having a hollow portion formed therein (Para 0035 – ‘inflation and deflation of compartments 3’) and 25configured to inflate due to air inflow or to deflate due to air outflow (Para 0035 – ‘inflation or deflation’); a body portion (1A/1B – Fig. 1) into which the air pocket unit (see annotated Fig. 1.1 from Wong) is inserted; 66a mattress controller (8 – Fig. 1) mounted (7A – Fig. 1, Para 0039) at the body portion (1A/1B) and controlling pressure (Para 0039 – ‘regulation of fluid flow conditions’) of the air pocket unit (see annotated Fig. 1.1 from Wong); the pressure sensor unit (2) measuring the pressure of the air pocket unit (11) in real time (Para 0039/0043/0044); 5an air pump (10 – ‘reservoir’ and Para 0037 – ‘transmitting fluid to compartments 3 and 6 from reservoir 10’) supplying air into the air pockets (Para 0035 –‘receiving and discharging fluid’); and a mattress communication unit (9 – Para 0035/0036) communicating with the user terminal (50), the server (8A), and the air pillow (5).  
Note #3: As stated from above the control and pumping unit are integral. Although each perform separate functions that are combined to be one integral component in the prior art of Wong

    PNG
    media_image1.png
    374
    577
    media_image1.png
    Greyscale

Annotated Fig. 1.1 from Wong

In regards to Claim 3 Wong teaches: The method of claim 2, wherein the air mattress (1) includes: a sleep time measuring unit (Para 0015/0016 - ‘capacitive value’) measuring the sleep time based on a time that the user uses the air mattress 15(Para 0016 – ‘user being in an undesirable position on the mat’ AND see Note #4); the pressure change amount calculating unit (see Note #1 above) calculating the pressure change amount of the air pocket unit (Para 0037 and see annotated Fig. 1.1 from Wong above) based on the pressure measurement value measured in real time (Para 0002- ‘real time contour optimization’) by the pressure sensor unit (2) during the sleep time 20of the user; and the pressure adjustment amount calculating unit (see Note #1 above) calculating the pressure adjustment amount based on the calculated pressure change amount such that the pressure of the air pocket unit (see annotated Fig. 1.1 from Wong and Para 0039) is within an optimum air pocket 25pressure range (Para 0040 – ‘mattress and pillow materials and design configurations and which covers the operating range of system’ and see Note #5 below) ranging from a preset lower limit value (L) (see Note #5 below) to a preset upper limit value (H) (see Note #5 below) that are determined based on the set value and the see Note #5 below and Para 0051 – ‘the system of the instant invention ensures that the contours of mattress 1 and pillow 5 can be configured to the exact setting desired by either a user or, say, a physician or nurse attending to such user’).
Note #4: A user could be in an undesirable position ‘sleeping/laying/resting’ on the mat.
Note #5: The operating range of the system could be of a determined pressure range. The definition of a range is also known to have ‘a series of numbers that include the highest and lowest possible amounts’. As such the range of the system could be of a pressure range with lower and upper limit values.  
 
In regards to Claim 4, Wong teaches: The method of claim 3, wherein the air pillow (5) includes: a cover (5A/5B) forming an appearance of the air pillow (see annotated Fig. 1.2 from Wong); 5an air cell (6) disposed inside the cover (see annotated Fig. 1.2 from Wong) and having a hollow portion formed therein (Para 0037 – ‘inflation and deflation of compartments 3 and 6’), the air cell being configured to inflate air inflow or to deflate due to air outflow (Para 0035/0037); a pillow valve (4A – Fig. 1 and Para 0039) adjusting air supply to the air cell 10(‘control mass flow rate of fluid’) or air discharge from the air cell (Para 0040 – ‘fluid flow rate for the fluid to be delivered or released’); an air supply unit (10 – ‘reservoir’ and Para 0037 – ‘transmitting fluid to compartments 3 and 6 from reservoir 10’) supplying air to the air cell (6); the pillow pressure sensor unit measuring the pressure of the air cell (Para 0039 – ‘pillow 5 contour, in response to certain signals transmitted from mat 2 through electronics signal wires 2C’ and Para 0039/0050/0051); 15a pillow communication unit (9 – Para 0036) communicating with the air mattress (1), the user terminal (50), and the server (8A); and a pillow controller (50 – Para 0051) disposed inside the cover (see Note #6 below) and adjusting the pressure of the air cell (Para 0051 – ‘adjustment of the contours’
Note #5: The controller 50 – Fig. 3 is shown attached by a cord extending from the element. As such, it is understood that one would be able to move it to different locations both inside and outside of the cover as attached cord is widely known to be moved around to a location that is away from the user if needed.


    PNG
    media_image2.png
    326
    398
    media_image2.png
    Greyscale

Annotated Fig. 1.2 from Wong
In regards to Claim 5, Wong teaches: The method of claim 4, wherein the initial pressure adjusting step (Para 0016 – ‘capacitive value change’) includes: a mattress initial pressure adjusting step (S210) of adjusting an initial pressure of the air pockets (3) based 25on the set value or the user information received in the set value information receiving step (Para 0051 – ‘can be configured to the exact setting’); and a pillow initial pressure adjusting step (Para 0040 – ‘mattress and pillow materials and design configurations and which covers the operating range of system’ and see Note #5 above) of adjusting an initial pressure of the air cell (6) based on 68the set value or the user information received in the set value information receiving step (Para 0051 – ‘can be configured to the exact setting’
In regards to Claim 6, Wong teaches: The method of claim 5, wherein the pressure measuring 5step (Para 0050 – see Note #1 above) includes: a mattress pressure measuring step (Para 0050 – see Note #1 above) of measuring the pressure of the air pockets (Para 0050 - 3) that changes in real time (Para 0002- ‘real time contour optimization’); and a pillow pressure measuring step (Para 0050 and see Note #1 above) of measuring the 10pressure of the air cell (6 – Para 0044) that changes in real time (Para 0044 and Para 0002- ‘real time contour optimization’).   
In regards to Claim 7, Wong teaches: The method of claim 6, further comprising: after the pressure change amount calculating step (Para 0050 – see Note #1 above), 15a sleep posture determining step (Para 0009/0012 – ‘poses or positions of the body’) of determining a sleep posture of the user based on the pressure change amount calculated in the pressure change amount calculating step (Para 0012/0050), determining a sleep state (Para 0009/0012 – ‘differentiate between different movement from poses or position’) based on an average change amount of the pressure change amount calculated in the pressure change amount calculating step; but does not teach, and a sleep state determining step of determining 20whether a sleep state of the user is the deep sleep state or the light sleep. Kanevsky et al. teaches: a sleep state determining step of determining 20whether a sleep state of the user is the deep sleep state or the light sleep (Col 6 Lines 17-31).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a specific alarm from Kanevsky that transitions a patient from different sleep states (e.g. non-REM vs REM) as the alarm of Wong is capable of is capable of making an audible sound that could simulate a patient to transition from different sleep states. The selected sleep state from Kanvesky whether REM or non-REM is determined first and then the alarm gets determined off the sleep state. As such the art of Wong will determine a user’s positon causing a specific alarm to sound, which is an obvious modification of the art of Wong, since an alarm sounds in the same way based of a patient’s sleeping state/position.
In regards to Claim 8, Wong teaches: The method of claim 7, wherein the air mattress (1) is configured such that the air pockets (3) arranged in multiple rows and multiple columns (Para 0020 – ‘vertical or horizontal’) are divided into multiple 69sections (see Fig. 1.3 from Wong below), and the pressure sensor unit (2) measures the pressure of the air pockets (3) for each section of the multiple sections.  

    PNG
    media_image3.png
    457
    526
    media_image3.png
    Greyscale

Annotated Fig. 1.3 from Wong (zoomed in)

5 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20040177449) in view of Kanevsky et al. (US 6928031), and further in view of Igawa (JP 2001231864).
 In regards to Claim 9, Wong teaches: The method of claim 8, wherein the alarm step (Para 0016), adjusting the pressure of the air pockets (3 – Para 0044 - ‘fluid is either transmitted from reservoir 10 by pumping/control unit 8 to one or more of inflatable mattress compartments 3’) or the air cell (6) but does not teach, includes: an alarm setting checking step of checking whether an alarm is set by the user in the set value information receiving step; 10a sleep state checking step of when it is checked that the alarm is set in the alarm setting checking step, checking whether the sleep state of the user is the deep sleep state or the light sleep state from the sleep state determining step; 15a sleep state transitioning step of when the sleep state of the user checked in the sleep state checking step is the deep sleep state, to allow the user to transition from the deep sleep 20state to the light sleep state before a preset alarm time from the alarm time; and an alarm generating step of generating an alarm at the alarm time received in the set value information receiving step after the user has transitioned to the 25light sleep state.  Kanevsky et al. teaches: includes: an alarm setting checking step of checking whether an alarm is set by the user (Col 2 Lines 10-11/Col 3 Lines 32-33) in the set value information receiving step (180 - Fig. 7); 10a sleep state checking step (186 – Fig. 7) of when it is checked that the alarm is set in the alarm setting checking step (Col 6 Lines 23-31), checking whether the sleep state of the user is the deep sleep (188, yes/no – Fig. 7) state or the light sleep (188, yes/no – Fig. 7) state from the sleep state determining step (Col 6 Lines 23-31); 15a sleep state transitioning step (192 – Fig. 7) of when the sleep state of the user checked in the sleep state checking step (194) is the deep sleep state, and an alarm generating step (190 – Fig. 7) of generating an alarm at the alarm time received in the set value information receiving step after the user has transitioned to the 25light sleep state (Col 5 Line 61 to Col 7 Line 6). Kanevsky does not teach: to allow the user to transition from the deep sleep 20state to the light sleep state before a preset alarm time from the alarm time. Igawa teaches: allow the user to transition from the deep sleep 20state to the light sleep state (Para 0005 and see obvious statement below, explaining combination of Wong and Igawa alarms based on pressure) 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific steps from Kanevsky and biological signals from Igawa to determine when the alarm sensor should sound, as the mattress with pressure adjusting capabilities from Wong utilize similar pressure based alarms. The prior art of Igawa utilizes sleep judging means and pre-alarm means which is an equivalent form of Wong’s pre-alarm feature such as adjusting pressure. As such the adjusting pressure of Wong can be considered a pre-alarm step by the suggestions of Igawa (see page 5 of Igawa). A pressure sensor that utilizes specific pressures to sense REM vs. non-REM states commonly designed to allow the person sleeping to have a more comfortable and designated wake up time are commonly designed in the field of bedding to prevent bed sores or other bedridden ailments. The sound of alarms based on a pressure distribution adjustment or modification is commonly used in inflatable beds to create a more comfortable sleep for the intended user while also notifiying the patient to move to a different position, or to notify a staff member to adjust the patients current position, inflation level, etc. 
It wouAllowable Subject Matter
Claims 10 (and dependents thereof, Claims 11-15) are objected to because they are dependent on a rejected based claim, however, are considered allowable subject matter (ASM). The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 10, the prior art of Wong in view of Kanevsky et al. and further in view of Igawa does not render obvious alone or in combination the vibration generating step of air flow or air discharge from air pockets that would therefore allow a user to transition from a NREM to REM sleep state. Wong discloses adjustable mattress and pillow system and related methods in which a sensing mat can optimize the contour of a mattress based on the user’s position. The position determines the Wong does not render obvious that this flow of fluid would generate a significant enough vibration to therefore change the sleep state of the user. Additionally, the combination of prior art, Kanevsky et al., is silent that any form of vibration could change the sleeping state of a user. Rather Kanevsky et al. only teaches the use of an alarm clock system to trigger the transition of non-REM vs. REM sleep states. Lastly, Igawa similar to the art of Wong does not disclose that the airflow either in or out would create a vibration significant enough to awake a user. 
	As such it is the Examiner’s opinion that the prior art of record are considered ASM as the references taken as a whole do not teach or render obvious the combination set forth including that of claim 10 (and dependents thereof, Claims 11-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/9/2021